— In an action to recover damages for fraud and deceit, defendant moved for an order dismissing the complaint for insufficiency or, in the alternative, to strike out certain allegations of the complaint as sham and frivolous, and for other relief. The motion was denied, and defendant appeals. Order insofar as appealed from, affirmed, with ten dollars costs and disbursements. No opinion. Hag-arty, Carswell and Johnston, JJ., concur; Close, P. J., and Aldrich, J., dissent and vote to reverse the order and to grant the motion to dismiss the complaint, with leave to plead over, on the ground that the complaint fails to state facts sufficient to constitute a cause of action. [See post, p. 1051.]